Case 18-10112       Doc 125     Filed 01/09/19     Entered 01/09/19 15:01:27       Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF LOUISIANA

 IN RE:

 STREET BREADS OF SOUTHWEST                               CASE NO. 18-10112
 LOUISIANA, L.L.C.
                                                          CHAPTER 11
          DEBTOR



                                            ORDER

       CONSIDERING the debtor’s Ex Parte Motion to Withdraw Motion for Entry of Final

Decree and Order Closing Case [P-122];

       IT IS ORDERED that the debtor’s Motion for Entry of Final Decree and Order Closing

Case [P-119] is withdrawn and that the associated January 16, 2019 hearing is cancelled.

       Baton Rouge, Louisiana, January 9, 2019.

                                  s/ Douglas D. Dodd
                                 DOUGLAS D. DODD
                         UNITED STATES BANKRUPTCY JUDGE
